295 F.2d 816
132 U.S.P.Q. 168
William E. LANHAM, Appellant,v.SOUTHERN BAKERIES COMPANY, Inc., Appellee.
No. 18801.
United States Court of Appeals Fifth Circuit.
Oct. 31, 1961.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Harry J. Mehre, Jr., Atlanta, Ga., John A. Mitchell, Robert D. Spille, New York City, Harold L. Stults, New York City, of counsel, for appellant.
Otis A. Earl, Austin A. Webb, Kalamazoo, Mich., Hugh M. Dorsey, Jr., Atlanta, Ga., Crenshaw, Hansell, Ware, Brandon & Dorsey, Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and CAMERON and BROWN, Circuit Judges.
PER CURIAM.


1
We have carefully considered the contentions of the appellant but find no basis for reversing either the findings of fact or the conclusions of law entered by the trial court.  We, therefore, affirm the judgment of the trial court on the findings, conclusions and opinion of that Court, D.C., 198 F.Supp. 926.


2
Affirmed.